DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the applicant argued that the closest prior art Hatano et al (US 8,973,494)  and Harumi (JP 2014/064022) fails to teach claim 1, as amended, a controller configured to obtain a predetermined elapsed time corresponding to an amount of elapsed time from a supplying of an imprint material to a shot region until a contact with a mold; obtain an amount of time that will actually elapse from the supplying of the imprint material to the shot region until an expected contact with the mold; determine whether the amount of time that will actually elapse from the supplying of the imprint material to the shot region until the expected contact with the mold falls outside an allowable range of the predetermined elapsed time; and execute, in a case where it is determined that the amount of time that will actually elapse from the supplying of the imprint material to the shot region until the expected contact with the mold falls outside the allowable range of the predetermined elapsed time, adjustment processing such that an amount of the imprint material on the shot region is adjusted before the mold and imprint material are brought into contact”  and the examiner agrees and has withdrawn the rejection made. 
While Harumi teaches an imprint device and control part which performs error processing when it is determined that the area is abnormal on the basis of detected .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lu et al (US 2019/0187575 A1 pertaining to controller controlling movement, fails to teach or cure the deficiency of the above recited prior art).
Iwasaki (US 2019/0217516 A1) includes ejection head and controller. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925.  The examiner can normally be reached on Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743